Exhibit 10.8(a)
June 9, 2009
Campbell & Company, Inc.
2850 Quarry Lake Drive
Baltimore, MD 21209
Attn: Ms. Theresa Becks
     Re: Management Agreement Renewals
Dear Ms. Becks:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Potomac Futures Fund L.P.     •   Citigroup Global
Diversified Futures Fund L.P.     •   Citigroup Diversified 2000 Futures Fund
L.P.     •   CMF Campbell Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CITIGROUP MANAGED FUTURES LLC
    By:   /s/ Jennifer Magro       Jennifer Magro      Chief Financial Officer &
Director      CAMPBELL & COMPANY, INC.
    By:   /s/ Thomas P. Lloyd        Print Name: Thomas P. Lloyd    

JM/sr

 